EXHIBIT AMENDMENT TO LOAN DOCUMENTS This AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is dated as of February17, 2009, by and among ISCO International, Inc., a Delaware corporation (the “Company”), Alexander Finance, L.P., an Illinois limited partnership (“Alexander”), and Manchester Securities Corporation, a New York corporation (“Manchester” and together with Alexander, the “Lenders”). W I T N E S S E T H WHEREAS, the Company has issued notes to and borrowed funds from the Lenders pursuant to a Third Amended and Restated Loan Agreement, dated November 10, 2004, as amended (the “2004 Loan Agreement”), a Securities Purchase Agreement, dated June 22, 2006 (the “2006 Purchase Agreement”), a 2008 Loan Agreement, dated May 29, 2008 (the “2008 Loan
